Citation Nr: 1033807	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-02 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991, 
and from August 2004 to March 2005.  The Veteran also had active 
duty for training from December 27, 1982 to June 3, 1983.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2010 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which increased the Veteran's disability rating from 
noncompensable to 10 percent disabling effective March 30, 2005.

The Veteran requested a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing) in his January 2009 substantive 
appeal.  In July 2010, the Veteran withdrew his request for a 
hearing.  Therefore, the hearing request is deemed withdrawn.  38 
C.F.R. § 20.704(e) (2009).


FINDING OF FACT

On September 2, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran's 
representative that the Veteran was withdrawing this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's substantive 
appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal (VA Form 9 or 
equivalent statement) may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2009).  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204 (2009).  The 
Veteran withdrew his appeal in a statement received by VA in 
September 2010.  Consequently, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal, and it 
is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


